                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA                             )
                                                     )       Case No.: 3:06-CR-96-FDW
        Plaintiff,                                   )
                                                     )
v.                                                   )
                                                     )
WILLIAM ROOSEVELT CLOUD,                             )              ORDER
                                                     )
        Defendant.                                   )


        THIS MATTER is before the Court on Defendant’s Motions for Compassionate Release,

(Doc. No. 307, filed pro se and supplemented through counsel at Doc. No. 319). This request has

been fully briefed by the parties and is ripe for ruling. The United States does not oppose

Defendant’s release as stated in its Response. (Government’s Response in Support of Defendant’s

Motion to Reduce Sentence Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i) at Dkt. No. 322). After

consideration of Defendant’s motions and the government’s response, the Court finds:

     1. The Court has jurisdiction to modify Defendant’s term of imprisonment under 18 U.S.C. §

        3582(c)(1)(A).

     2. Extraordinary and compelling reasons warrant a reduction in sentence.

     3. A reduction in sentence to Time Served is sufficient, but not greater than necessary, to

        satisfy the § 3553(a) factors.

     4. Defendant has a reasonable and realistic release plan including a place to live, veteran’s

        disability benefits, and access to medical treatment at a nearby VA Clinic.




       Case 3:06-cr-00096-FDW-DSC Document 323 Filed 09/16/21 Page 1 of 2
                  5. All other terms and conditions of Defendant’s original judgment and sentence remain in

                       full force and effect, including but not limited to all mandatory restitution imposed pursuant

                       to 18 U.S.C. § 3663A.

                       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate Release

              is GRANTED. Defendant’s sentence is reduced to Time Served, plus up to ten (10) days for the

              Bureau of Prisons to process his release, to be followed by a term of three (3) years supervised

              release.

                       IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the Defendant,

              counsel for the Defendant, the United States Attorney, the United States Marshals Service, the

              United States Probation Office, and the United States Bureau of Prisons.

                       SO ORDERED.

Signed: September 16, 2021




                     Case 3:06-cr-00096-FDW-DSC Document 323 Filed 09/16/21 Page 2 of 2
